On November 24,1987, the Defendant was sentenced to Count I, 7forty (40 years for Robbery, ten (10 years for Persistent felony offender and ten (10 years for the use ofa dangerous weapon. All sentences are to run consecutively If paroled, the defendantistopayrestitutioniniheamountof$22,733;daogerousoffenderdesignatian.
QnNovember 16,1989the Defendants applicationfor review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court
After careful consideration, it was the unanimous decision ofthe Sentence Review Division thatthe sentence shall be remanded back to Judge Thomas McKittrick ofthe DistrictCourtin Cascade County pursuant to the State v. Camitsch case to make findings withrespecttohis reasons for designatmgthe defendant as adangerous offender.
January 30, 1990, Judge McKittrick filed findings as to his reasons for designatmgthe defendant a dangerous offender.
Upon review of the January 30, 1990 decision by Judge McKittrick, the Sentence Review Board finds that restitution was ordered without any time suspended.
*19DATED this 23rd day of April, 1990.
Therefore, the case is remanded back to Judge McKittrick for reconsideration. According to Section 46-18-201, MCA, part of the sentence must be suspended or the restitution must be omitted.